Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 15, 2022 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on July 15, 2022.  Claims 1, 6, and 10 are currently amended.  Claims 2, 3, 7, and 11 have been previously canceled.   Claims 14-16 are new.  Claims 1, 4-6, 8-10, and 12-16 are currently pending and have been examined.  Applicant’s remarks and arguments are addressed below.  

Priority
Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 09/18/2018 but claims the benefit of U.S. provisional application number 62/310960 filed on 03/21/2016.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-10, and 12-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Raji et al. (US 2016/0019763) (hereafter Raji) in view of Cohn et al. (US20120154138A1) (hereafter Cohn), Khalatian et al. (US 2015/0244814) (hereinafter “Khalatian”), and Simon (US 7,825,796).
Regarding Claim 1, Raji discloses a security system, comprising: a security panel operable to determine whether a request is a panel configuration change and to communicate with a support site (E.g., Figure 2 teaching security panel 202 operable to communicate with CSR Help Desk 290; see also ¶ 68 teaching selecting different components to offer as well as modifying the integrated security system configuration for the system provider’s specific needs, i.e., to change the panel configuration)
wherein the security panel is operable to provide two-way voice communication between the security panel and the support site (e.g., ¶ 69 teaching “2-way voice over IP” integration between the security system and the central station).
Raji fails to disclose the following limitations: 
That the communication is via a lightweight binary-based protocol when the request is determined not to be a panel configuration change, to echo a security panel user interface at the support site after access by support site is authorized on the security panel in order that support personnel at the support site see what is shown on the security panel user interface[.]
However, regarding that the communication is via a lightweight binary-based protocol, Cohn discloses communication via a lightweight binary-based protocol (E.g. ¶ 42, A compressed binary protocol can be used as a messaging protocol for such communications. Such messages can be secured using an encryption algorithm, such as the tiny encryption algorithm (TEA). Cellular communication can be established over two network segments: the GSM service provider's network that provides a path between an SMA controller and a cellular access point, and a VPN tunnel between the access point and an operator domain data center. The Examiner notes that the SMA controller and operator domain data center within this art are the same as the security panel and support site.).  Regarding should a request be determined not to be a panel configuration change, Examiner notes that the teaching of Cohn is in an embodiment where the request is not based on a panel configuration change.  Furthermore, Raji teaches communication between the security panel and the central station that relates to panel configuration changes or non-panel configuration changes (see ¶s 68-69), and thus Raji envisions that some of the communications there-between would be for non-panel configuration changes (see, in particular, ¶ 69 teaching “enhanced alarm events, system installation optimizations, system test verification, [and] video verification”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raji’s 2-way voice over IP or other communication integrations (such as broadband, see Raji ¶ 69) to include a lightweight binary protocol, as taught by Cohn in order to transmit the alarm system information packet on a network. (Cohn, ¶ 7). 
Regarding to echo a security panel user interface at the support site after access by support site is authorized on the security panel in order that support personnel at the support site see what is shown on the security panel user interface, Examiner notes that it is taught in the prior art to provide support personnel with the ability to see what is shown on a user interface such as a security panel user interface (i.e., to echo that interface).  For example, Khalatian teaches that requiring authorization for access to the user’s screen before a remote user can share and view the user’s screen (see ¶ 91).  Khalatian notes that such a feature enables remote technical support (see ¶ 3).   
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raji in view of Cohn to include allowing support personnel to view what is shown on the interface after user authorization, as taught by Khalatian in order to provide “remote technical support” (see Khalatian ¶ 3).  
Regarding determining whether a request is a panel configuration change, Examiner asserts that Raji teaches this limitation as described above (see ¶ 68 of Raji).  Nevertheless, for the purpose of compact prosecution, Examiner notes that even if Raji fails to teach such a feature, Simon teaches such a feature (see Simon column 4 lines 16-23 teaching that the security panel establishes a connection with the server each time a security condition change is effected; see also column 8 line 50 to column 9 line 5 teaching changing the state of the security sensors when the configuration changes; see also column 11 lines 35-39 teaching that certain events indicate changes to be made to profiles or other operating parameters of the security panel, and thus it is those events that are determined to be a panel configuration change; see also column 15 lines 43-60 teaching determining a user’s panel configuration change and connecting to the server).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raji in view of Cohn and Khalatian to include a step of determining whether a request was a panel configuration change request, as taught by Simon in order to send data indicative of the panel configuration change to the server, thereby updating the parameters of security systems in a plurality of buildings (see Simon column 5 lines 18-20).

Regarding Claim 4, the combination of Raji, Cohn, Khalatian, and Simon disclose the limitations of Claim 1.  Khalatian further discloses the system as recited in claim 1, further comprising authorizing access by the support site prior to echoing a security panel user interface at the support site (see ¶ 91 teaching requiring authorization from the user on a window on the user’s computer).

Regarding Claim 5, the combination of Raji, Cohn, Khalatian, and Simon disclose the limitations of Claim 1.  Khalatian further discloses the system as recited in claim 1, further comprising authorizing access by the support site via authorization on the security panel itself. (see ¶ 91 teaching requiring authorization from the user on a window on the user’s computer, which Examiner notes in the combination with Raji substitutes for the security panel)

Claim 6 recites similar limitations as Claim 1, and is therefore rejected under the same art and rationale.

Claim 8 recites similar limitations as Claim 4, and is therefore rejected under the same art and rationale.

Claim 9 recites similar limitations as Claim 5, and is therefore rejected under the same art and rationale.

Regarding Claim 10, Raji discloses A method of communicating with a security system, the method comprising: 
authorizing access for a support site on a security panel itself prior to echoing a security panel user interface at the support site … ; communicating with the support site … should a request be determined to not be a panel configuration change … wherein the security panel is operable to provide two-way communication between the security panel and the support site … and communication with the support site via the two-way voice communication (see e.g., Figure 2 teaching security panel 202 operable to communicate with CSR Help Desk 290; see also, e.g., ¶ 69 teaching “2-way voice over IP” integration between the security system and the central station).  Examiner further notes that Raji teaches communication between the security panel and the central station that relates to panel configuration changes or non-panel configuration changes (see ¶s 68-69), and thus Raji envisions that some of the communications there-between would be for non-panel configuration changes (see, in particular, ¶ 69 teaching “enhanced alarm events, system installation optimizations, system test verification, [and] video verification”) 
Raji fails to disclose the following limitations: 
That the communication is via a lightweight binary-based protocol;
to echo the security panel user interface at the support site in order that support personnel at the support site see what is shown on the security panel user interface; 
communicating between the security panel and the support site [] to echo the security panel user interface at the support site [], wherein the [communication] facilitates screen IDs, Event IDs, UI control IDs, and sensor state IDs to be displayed in the client software that is a replica of the security panel wherein the data being exchanged between the security panel and the client software is controlled to a compact size via the lightweight binary-based protocol.
However Cohn discloses communication via a lightweight binary-based protocol (E.g. ¶ 42, A compressed binary protocol can be used as a messaging protocol for such communications. Such messages can be secured using an encryption algorithm, such as the tiny encryption algorithm (TEA). Cellular communication can be established over two network segments: the GSM service provider's network that provides a path between an SMA controller and a cellular access point, and a VPN tunnel between the access point and an operator domain data center. The Examiner notes that the SMA controller and operator domain data center within this art are the same as the security panel and support site.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raji’s 2-way voice over IP or other communication integrations (such as broadband, see Raji ¶ 69) to include a lightweight binary protocol, as taught by Cohn in order to transmit the alarm system information packet on a network. (Cohn ¶ 7).
Regarding to echo the security panel user interface at the support site in order that support personnel at the support site see what is shown on the security panel user interface, Examiner notes that it is taught in the prior art to provide support personnel with the ability to see what is shown on a user interface such as a security panel user interface (i.e., to echo that interface).  For example, Khalatian teaches that requiring authorization for access to the user’s screen before a remote user can share and view the user’s screen (see ¶ 91).  Khalatian notes that such a feature enables remote technical support (see ¶ 3).   
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raji in view of Cohn to include allowing support personnel to view what is shown on the interface after user authorization, as taught by Khalatian in order to provide “remote technical support” (see Khalatian ¶ 3).  
Regarding communicating with the support site [] to echo the security panel user interface at the support site [], wherein the [communication] facilitates screen IDs, Event IDs, UI control IDs, and sensor state IDs to be displayed in the client software that is a replica of the security panel wherein the data being exchanged between the security panel and the client software is controlled to a compact size via the lightweight binary-based protocol, Cohn teaches a lightweight binary-based protocol and Khalatian teaches displaying a replica of the interface and exchanging data between the user interface and the client software.  Examiner notes that controlling the data size to a compact size via the binary-based protocol would be the natural result of the lightweight binary based protocol.  Raji teaches that the user interface is a security panel as well as that it may display screen IDs, Event IDs, UI control IDs, and sensor state IDs (see, e.g., Figures 4J, 4K, and 8 teaching UI control IDs and sensor state IDs; see also Figure 13 teaching unique IDs for each security panel).

Regarding Claims 12 and 13, the combination of Raji, Cohn, Khalatian, and Simon disclose the limitations of Claims 1 and 6.  As noted in those rejections, Cohn teaches a lightweight binary-based protocol and Khalatian teaches displaying a replica of the interface and exchanging data between the user interface and the client software.  Examiner notes that controlling the data size to a compact size via the binary-based protocol would be the natural result of the lightweight binary based protocol.  Raji teaches that the user interface is a security panel as well as that it may display screen IDs, Event IDs, UI control IDs, and sensor state IDs (see, e.g., Figures 4J, 4K, and 8 teaching UI control IDs and sensor state IDs; see also Figure 13 teaching unique IDs for each security panel).  

Regarding Claims 14-16, the combination of Raji, Cohn, Khalatian, and Simon disclose the limitations of Claims 1, 6, and 10.  Simon further discloses wherein, the security panel is operable, when the request is determined to be a panel configuration change, to connect a user of the user interface with downloader software configured to make the panel configuration change (see column 9 lines 32-36 teaching that one type of event is a command to download security sensor data; see also column 17 lines 25-47 and Figure 7 teaching that if a user requests a change to the security panel and no more recent value has been downloaded, the requested refreshed status data are downloaded).  

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that the prior art of record fails to teach the amendments.  These arguments have been rendered moot in light of the new grounds of rejection utilizing Simon.   

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627